DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
With regard to Claim 97, line 14, the term “shear-less” is examined according to the special definition provided in the instant specification on Page 22, lines 8-17, “the solution-impregnated humid material is not subjected to shearing forces strong enough to cause a mechanical deformation of the solution-impregnated humid material”.
With regard to Claim 100, line 2, the term “translation” is examined according to Merriam-Webster dictionary, “uniform motion of a body in a straight line”.
Claim Objections
Claim 97 is objected to because of the following informalities:  On line 2, “for detecting” is recited twice. Please delete one instance of “for detecting”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 97-116 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 10,908,150. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending chromogenic adsorbent material claims of the ‘150 patent can be made according to the method provided in Claims 97-116 of the instant application. 
See also MPEP § 821.04, “Where applicant voluntarily presents claims to the product and process, for example, in separate applications (i.e., no restriction requirement was made by the Office), and one of the applications issues as a patent, the remaining application may be rejected under the doctrine of obviousness-type double patenting, where appropriate (see MPEP § 804 - § 804.03), and applicant may overcome the rejection by the filing of a terminal disclaimer under 37 CFR 1.321(c) where appropriate.
Allowable Subject Matter
Claims 97-116 are allowable over the prior art. The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art to Claim 97 is Applicant’s own work Jollez (US 2012/0202236). Jollez is directed to a method of manufacturing a composite material including preparing a mixture comprising an absorptive polysaccharide polymer and water and distributing an exfoliated clay, chromogenic indicator and oxidizing agent within the mixture through extrusion, pressure agglomeration, tumble growth agglomeration or matrix melt formation, or a combination thereof (Abstract, [0049], [0067]). Therefore, one of ordinary skill in the art would not be motivated to combine Jollez with a method of manufacture and agglomeration in which solution-impregnated humid material supported by a surface is 
Furthermore, it would not be obvious to one of ordinary skill in the art to start from Jenkins and arrive at the claimed process for manufacturing a chromogenic absorbent material comprising an oxido-reductase, a peroxidase or pseudoperoxidase, and a chromogenic indicator oxidizable into a colored and/or fluorescent substance in the presence of the oxido-reductase, the peroxidase or pseudoperoxidase and glucose. While a chromogenic absorbent material is known from Jollez ([0027], [0089]), Jollez teaches that the chromogenic absorbent material must be well-dispersed within an extruder (i.e., shear conditions) for improved detection functionality of the material ([0049], [0070], [0093]). Finally, neither Jollez nor Jenkins disclose the claimed ranges of density. 
As a result, neither Jollez nor Jenkins disclose the claimed “maintaining the solution-impregnated humid material supported by the surface and in substantially shear-less conditions until the solution-impregnated humid material agglomerates to provide an agglomerated humid material” and “the chromogenic absorbent material having a density of about 0.20 g/cm3 to about 0.39 g/cm3” in Claim 97. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777